Wells, J.
— The respondent became the tenant of the complainant on the ninth day of March, 1851, and gave his note for the amount of the rent for one year. There was no written lease, but a verbal agreement, that the respondent should occupy the premises for that period. After the expiration of the year, a notice in writing was given to him to quit.
By statute, c. 91, ■§> 30, “no estate or interest in lands, unless created by some writing, and signed by the grantor or his attorney, shall have any greater force or effect, than an estate or lease at will.”
The respondent was therefore tenant at will, and the notice given would terminate the tenancy. But the complainant could not have the aid of this process until he had complied with the statute, c. 128, § 5, and given a further notice after an end had been put to the tenancy, as was decided in Smith v. Rowe, 31 Maine, 212.
There does not appear to be any just ground of objection to the defence, made in this case, under the plea of the general issue.
According to the agreement of the parties, a nonsuit is to be entered.
Shepley, O. J., and Howard, Rice and Hathaway, J. J., concurred.